Exhibit 10.1


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 1, 2016, between 6D
Global Technologies, Inc., a Delaware corporation (the “Company”), and Brad
Timchuk (the “Employee”).


W I T N E S S E T H :


WHEREAS, the Company desires to employ the Employee as its President & Chief
Operating Officer and to be assured of his services on the terms and conditions
hereinafter set forth; and


WHEREAS, the Employee is willing to be employed as President & Chief Operating
Officer of the Company on such terms and conditions; and


WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) has recommended to the Company’s Board of Directors
(the “Board”) that this Agreement be entered into by the Company, and the Board
has authorized and approved the execution and delivery  of this Agreement by the
Company.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:


1.
Employment and Term.


The Company hereby employs the Employee as the President & Chief Operating
Officer of the Company, and the Employee accepts such continued employment, upon
the terms and subject to the conditions set forth in this Agreement. The term of
this Agreement shall commence on May 1, 2016 (the “Commencement Date”) and shall
terminate on the second (2nd) anniversary of the Commencement Date (the “Term”),
subject to earlier termination as provided herein.


2.
Duties.

 
(a) During the Term of this Agreement, the Employee shall serve as the President
& Chief Operating Officer of the Company and shall perform all duties
commensurate with his position and as may be assigned to him. The Employee shall
devote his full business time and energies to the business and affairs of the
Company and shall use his best efforts, skills and abilities to promote the
interests of the Company, and to diligently and competently perform the duties
of his position.
 
(b) The Employee shall report to the Chief Executive Officer (CEO), and shall
communicate regularly.
2

--------------------------------------------------------------------------------



3.
Compensation, Bonus, Benefits, etc.

 
(a) Salary.  During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee’s observance
and performance of all of the provisions hereof, an annual salary at the rate of
$240,000.00 (the “Base Compensation”).


(b) Bonus. In addition to the Base Compensation described above, the Employee
shall be entitled to a Performance Bonus for Fiscal year 2016 based upon the
below criteria:


·
$30,000.00 Bonus should the Company hit a break even target for two (2)
consecutive months (November and December) prior to the end of Fiscal year 2016.



·
A Discretionary Bonus would be payable should a minimum 5% EBITDA be attained
for Fiscal year 2016.



The bonus amounts, as approved by the Compensation Committee of the Board, shall
be payable to the Employee in the first payroll cycle post the completion of the
outside financial audit of the year in which it was earned.


(c) Stock Options. Pursuant to the 2015 Omnibus Incentive Plan and the 2015
Employee Stock Option Plan, the Employee will be granted 200,000 Non-Qualified
Stock Options on May 1, 2016. The strike price will be determined by the closing
price on the grant date via OTCMarkets.com as the source for fair market value
approved by the Board of Directors on April 13, 2016. Stock Options will vest in
equal installments over a five (5) year period on the grant date anniversary.


(d) Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company’s medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. The Employee shall also be entitled to four weeks paid vacation each year,
sick leave and other similar benefits in accordance with policies of the Company
from time to time in effect for its senior executive officers.


(e) Reimbursement of Business Expenses.  During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement.
3

--------------------------------------------------------------------------------



(f) Taxes. The Base Compensation and any other cash compensation paid to
Employee, including, without limitation, any bonus, shall be subject to
withholding for applicable taxes and other amounts.


4.
Representations of Employee.

 
The Employee represents and warrants that he is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which limit the ability of the Employee to perform
his duties under this Agreement.


5.
Confidentiality, etc.



For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5. The “Restrictive Period” is defined as one (1) year, commencing from
date employment terminates with the Company (hereafter referred to as
“Termination Date”) through the first (1st) anniversary of Termination Date,
except in bankruptcy where the “Restricted Period” would be waived.


(a) Confidential Information. (i) The Employee acknowledges that as a result of
his retention by the Company, the Employee has and will continue to have
knowledge of, and access to, proprietary and confidential information of the
Company including, without limitation, research and development plans and
results, software, databases, technology, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation, or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than by or through the Employee.
4

--------------------------------------------------------------------------------



(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.


(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in his possession or control, including but
not limited to all drawings, manuals, computer printouts, computer databases,
disks, data, files, lists, memoranda, letters, notes, notebooks, reports and
other writings and copies thereof and all other materials relating to the
Company’s business, including, without limitation, any materials incorporating
Confidential Information.


(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by him alone or with others during the Term of
this Agreement, whether or not conceived during regular working hours, through
the use of Company time, material or facilities or otherwise (“Inventions”).
 
The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended). All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith. To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together withany assignments thereof to the Company or persons
designated by it.Such obligation to assist the Company shall continue beyond the
termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee  at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as his agent coupled with an interest and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.
5

--------------------------------------------------------------------------------



(d) Non-Competition.  The Employee agrees not to utilize his special knowledge
of the Business and his relationships with customers, prospective customers,
suppliers and others or otherwise to compete with the Company in the Business
during the Restricted Period. During the Restricted Period, the Employee shall
not, and shall not permit any of his respective employees, agents or others
under his control, directly or indirectly, on behalf of the Employee or any
other Person, to engage or have an interest, anywhere in the world in which the
Company conducts business or markets or sells its products, alone or in
association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. During the Restricted Period, the Employee shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of the Employee or any other Person,
to accept Competitive Business from, or solicit the Competitive Business of any
Person who is a customer of the Business conducted by the Company, or, to the
Employee’s knowledge, is a customer of the Business conducted by the Company at
any time during the Restricted Period.
 
(e) Non-Disparagement and Non-Interference.  The Employee shall not, either
directly or indirectly, (i) during the Restricted Period, make or cause to be
made, any statements that are disparaging or derogatory concerning the Company
or its business, reputation or prospects; (ii) during the Restricted Period,
request, suggest, influence or cause any party, directly or indirectly, to cease
doing business with or to reduce its business with the Company or do or say
anything which could reasonably be expected to damage the business relationships
of the Company; or (iii) at any time during or after the Restricted Period, use
or purport to authorize any Person to use any Intellectual Property owned by the
Company or exclusively licensed to the Company or to otherwise infringe on the
intellectual property rights of the Company.
 
(f) Non-Solicitation. During the Restricted Period, the Employee shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.
 
(g) Certain Definitions. For purposes of this Agreement: (i) the term “Business”
shall mean the business of providing information technology solutions, including
supply chain, analytics, content management, information security, information
technology professional services and managed services, mobile application
development, digital and content management systems, web content management,
enterprise management systems and resource planning, information technology
infrastructure staffing, and any other business that the Company or its
subsidiaries may be engaged in during the Term of this Agreement; (ii) the term
“Competitive Business” shall mean any business competitive with the Business;
and (iii) the term “Restricted Period” shall mean the Term of this Agreement and
a period of one (1) year after termination of this Agreement; provided, that, if
Employee breaches the covenants set forth in this Section 5, the Restricted
Period shall be extended for a period equal to the period that a court having
jurisdiction has determined that such covenant has been breached.
6

--------------------------------------------------------------------------------



6. Remedies.  The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable.The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5.  Accordingly,
the Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions. In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy. In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs. If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them  enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties. For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.


7. Termination.  This Agreement shall terminate at the end of the Term set forth
in Section 1. In addition, this Agreement may be terminated prior to the end of
the Term set forth in Section 1 upon the occurrence of any of the events set
forth in, and subject to the terms of, this Section 7.


(a)  Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective upon the Employee’s death or
when his disability is deemed to have become permanent. If the Employee is
unable to perform his normal duties for the Company because of illness or
incapacity (whether physical or mental) for 45 consecutive days during the Term
of this Agreement, or for 60 days (whether or not consecutive) out of any
calendar year during the Term of this Agreement, his disability shall be deemed
to have become permanent.  If this Agreement is terminated on account of the
death or permanent disability of the Employee, then the Employee or his estate
shall be entitled to receive accrued Base Compensation through the date of such
termination, and be entitled to all vested stock options held by the Employee or
the Employee’s estate. The Employee or the Employee’s estate, as applicable,
shall have no further entitlement to Base Compensation, bonus, stock options or
benefits from the Company following the effective date of such termination,
except as provided in Section 3(b) and the last two sentences of Section 3(d) of
this Agreement; provided, however, that any bonus pursuant to Section 3(b) of
this Agreement shall be paid only for the year in which such termination
occurred pro-rated for the portion of such year prior to such termination and
shall be paid at such time as the Board determines the bonuses for all senior
executive officers of the Company for such year, but no later than March 15 of
the year following the year in which it was earned.
7

--------------------------------------------------------------------------------



(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon notice to the Employee, upon the occurrence of any of the following
(“Cause”): (i) breach by the Employee of any material provision of this
Agreement and the expiration of a 10-business day cure period for such breach
after written notice thereof has been given to the Employee (which cure period
shall not be applicable to clauses (ii) through (iv) of this Section 7(b)); (ii)
conviction or plea of nolo contendre in connection with a crime; (iii) fraud,
criminal conduct, dishonesty or embezzlement by the Employee; or (iv) Employee’s
misappropriation for personal use of any assets of a material value or business
opportunities of the Company. If this Agreement is terminated by the Company for
Cause, then the Employee shall be entitled to receive accrued Base Compensation
through the date of such termination, all stock options, whether vested or
unvested, will be forfeited by the Employee and will terminate and be null and
void and the Employee shall have no further entitlement to Base Compensation,
bonus, stock options, or benefits from the Company following the effective date
of such termination.
 
(c) Without Cause. This Agreement may be terminated, at any time by the Company
without Cause immediately upon giving written notice to the Employee of such
termination. Upon the termination of this Agreement by the Company without
Cause, the Employee shall be entitled to receive three (3) months Base Salary or
$60,000.00 in one lump sum within five (5) days of the effective date of such
termination, subject to withholding for applicable taxes and other amounts. Any
unvested stock options shall terminate and be null and void and the Employee
shall have no further entitlement to Base Compensation, bonus, stock options or
benefits from the Company following the effective date of such termination,
except as provided in the last two sentences of Section 3(d) of this Agreement.


(d)
By Employee.

 
(i) Subject to the provisions of clause (ii) of this Section 7(d), the Employee
may terminate this Agreement at anytime upon providing the Company with three
(3) months prior written notice. If this Agreement is terminated by the Employee
pursuant to this Section 7(d)(i), then the Employee shall be entitled to receive
his accrued Base Compensation and benefits through the effective date of such
termination, any unvested stock options shall terminate and be null and void and
the Employee shall have no further entitlement to Base Compensation, bonus,
stock options, or benefits from the Company following the effective date of such
termination, except as provided in the last two sentences of Section 3(d) of
this Agreement.
8

--------------------------------------------------------------------------------

 
(ii) The Employee may terminate this Agreement upon the occurrence of any of the
following: (A) a breach by the Company of any material provision of this
Agreement and the expiration of a 10-business day cure period for such breach
after written notice thereof has been given to the Company by the Employee; (B)
any material diminution in the authority or responsibilities delegated to the
Employee as the President & Chief Operating Officer of the Company, unless
agreed to by the Employee; or (C) any material reduction in the  Employee’s Base
Compensation. Upon the  termination of this Agreement by the Employee pursuant
to this Section 7(d)(ii), the Employee shall be entitled to receive three (3)
months Base Salary or $60,000.00 in one lump sum within five (5) days of the
effective date of such termination, subject to withholding for applicable taxes
and other amounts. Any unvested stock options shall terminate and be null and
void and the Employee shall have no further entitlement to Base Compensation,
bonus, stock options or benefits from the Company following the effective date
of such termination, except as provided in the last two sentences of Section
3(d) of this Agreement.
 
(e) Change in Control. Upon the occurrence of a Change in Control (as
hereinafter defined), the Employee shall have the right to terminate this
Agreement within 30 days of the occurrence of such Change in Control. Upon the
termination of this Agreement by the Employee due to the occurrence of a Change
in Control, the Employee shall be entitled to receive three (3) months Base
Salary or $60,000.00 in one lump sum within five (5) days of the effective date
of such termination, subject to withholding for applicable taxes and other
amounts and all granted but unvested stock options held by the Employee shall
immediately vest. For purposes of this Agreement, a “Change in Control” of the
Company shall be deemed to have occurred in the event that: (i) individuals who,
as of the date hereof, constitute the Board cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Board shall be considered as
though such individual was a member of the Board as of the date hereof; (ii) the
Company shall have been sold by either (A) a sale of all or substantially all
its assets, or (B) a merger or consolidation, other than any merger or
consolidation pursuant to which the Company acquires another entity, or (C) a
tender offer, whether solicited or unsolicited; or (iii) any party, other than
the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of voting securities of the Company representing 50% or more of the total voting
power of all the then- outstanding voting securities of the Company.


8.
Miscellaneous.

 
(a) Survival. The provisions of Sections 4, 5, 6, 7 and 9 and the last two
sentences of Section 3(c) shall survive the termination of this Agreement.
 
(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.
 
9

--------------------------------------------------------------------------------



(c) Modification.  This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.
 
(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.
 
(e) Successors and Assigns.  Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.
 
(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.
 
10

--------------------------------------------------------------------------------

 
If to the Company:
With a copy to:
   
6D Global Technologies, Inc.,
K&L Gates LLP
17 State Street, Suite 2550
599 Lexington Avenue
New York, NY 10004
New York, New York 10022-6030
Attention: Secretary
Facsimile: (212) 245-3901
 
Attention: Robert S. Matlin, Esq.
       
If to the Employee:
     
Brad Timchuk
     
Address:
     
16725 NW Mission Oaks Drive
 
Beaverton, OR 97006
 

 
(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.
 
(h) Jurisdiction; Venue. This Agreement shall be subject to the non- exclusive
jurisdiction of the federal courts or state courts of the State of New York, for
the purpose of resolving any disputes among them relating to this Agreement or
the transactions contemplated by this Agreement and waive any objections on the
grounds of forum non conveniens or otherwise. The parties hereto agree to
service of process by certified or registered United States mail, postage
prepaid, addressed to the party in question. The prevailing party in any
proceeding instituted in connection with this Agreement shall be entitled to an
award of its/his reasonable attorneys’ fees and costs.
 
(i) Governing Law. This Agreement is made and executed and shall be governed by
the laws of the State of New York, without regard to the conflicts of law
principles thereof.
 
(j) Counterparts.  This Agreement may be executed in any number of counterparts
(and by facsimile or other electronic signature), but all counterparts will
together constitute but one agreement.
 
(k) Third Party Beneficiaries. This Agreement is for  the sole and exclusive
benefit of the parties hereto and, except as provided herein, shall not be
deemed for the benefit of any other person or entity.
 
11

--------------------------------------------------------------------------------

 
(l) Headings and References.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.
 
(m) IRC Section 409A.  The parties to this Agreement intend that the Agreement
complies with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention. To the extent not otherwise provided by this
Agreement, and solely to the extent required by Section 409A of the Code, no
payment or other distribution required to be made to the Employee hereunder
(including any payment of cash, any transfer of property and any provision of
taxable benefits) as a result of his termination of employment with the Company
shall be made earlier than the date that is six (6) months and one day following
the date on which the Employee separates from service with the Company and its
affiliates (within the meaning of Section 409A of the Code).
 
(n) Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback policy as
required under applicable law, rule or regulation or otherwise adopted by the
Company from time to time.
 
(o) Participation of the Parties. The parties hereto acknowledge and agree that
(i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.




 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.












PRESIDENT & CHIEF OPERATING OFFICER
(Employee)

 
[image0.jpg]

Brad Timchuk



6D GLOBAL TECHNOLOGIES, INC.
By:
[image1.jpg]


Tejune Kang, Chief Executive Officer




























(Signature Page to Employment Agreement of Brad Timchuk)
 